     Case: 3:16-cv-50103 Document #: 216 Filed: 02/17/21 Page 1 of 3 PageID #:4086




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                            WESTERN DIVISION

    Richard J. Jankowski,

                      Plaintiff,
                                                 Case No. 3:16-cv-50103
          v.
                                                 Honorable Iain D. Johnston
    Dean Foods Company and Dean Dairy
    Holdings, LLC,

                      Defendants.


                            Memorandum Opinion and Order

         On October 16, 2019, this Court entered a jury verdict in this case in favor of

Plaintiff in the amount of $3,316,443. Dkts. 177–78. Defendants then moved for

judgment notwithstanding the verdict but entered bankruptcy proceedings shortly

thereafter. Dkts. 179–82. In an effort to collect the judgment, Plaintiff filed a

citation to discover assets on several third-party insurance companies, 1 dkt. 202, as

well as motions for conditional judgment against the same insurance companies,

dkts. 203–07.

         Federal Rule of Civil Procedure 69 provides that writs of execution to enforce

money judgments “must accord with the procedure of the state where the court is

located, but a federal statute governs to the extent it applies.” Fed. R. Civ. P.

69(a)(1). The State of Illinois provides such procedure under 735 Ill. Comp. Stat.

5/2-1402 and Illinois Supreme Court Rule 277. Section 2-1402 entitles a judgment


1Those insurance companies are Markel Service, Inc., Markel Insurance Co., Markel Global
Reinsurance Co., Markel Bermuda, LTD., and Alterra Insurance USA, Inc.
                                             1
  Case: 3:16-cv-50103 Document #: 216 Filed: 02/17/21 Page 2 of 3 PageID #:4087




creditor to “prosecute citations to discover assets for the purpose of examining the

judgment debtor or any other person to discover assets or income of the debtor” that

are not otherwise exempt. 735 Ill. Comp. Stat. 5/2-1402(a) (emphasis added). The

statute further provides for precise language that must be included and explains

that any “procedure for conducting citation proceedings shall be proscribed by

rules.” Id. Illinois Supreme Court Rule 277 governs those proceedings.

      Notably, the insurance companies Plaintiff seeks information from are not

parties to this suit. Nor have they ever been. But section 2-1402 allows Plaintiff to

issue investigatory citations to third parties that it believes has information

regarding assets of the judgment debtor. JPMorgan Chase Bank v. PT Indah Kiat

Pulp & Paper, No. 02 C 6240, 2012 U.S. Dist. LEXIS 83593, at *4 (N.D. Ill. June 14,

2012). Here, the assets in question are proceeds from insurance policies. Therefore,

the citation to discover assets issued to third-party insurance companies is the

proper procedure and creates supplementary proceedings pursuant to the above

state statute and rule.

      The third-party insurance companies are directed to respond to the citation to

discover assets with any information regarding assets owned by Defendants Dean

Foods Co. and Dean Dairy Holdings, LLC, if such assets do exist. At this time, the

Court states no opinion regarding whether the purported insurance policies cover

the judgment in this case because those insurance policies have yet to be analyzed.

The third-party insurance companies must be given a chance to be heard.




                                           2
   Case: 3:16-cv-50103 Document #: 216 Filed: 02/17/21 Page 3 of 3 PageID #:4088




      Plaintiff’s motions for conditional judgment [203–07] are granted. Judgment

is conditioned on the outcome of the supplementary proceedings to discover assets.

Plaintiff is directed to serve copies of the citation to discover assets on the third-

party insurance providers with a copy of this order attached. The third-party

insurance providers—Markel Service, Inc., Markel Insurance Co., Markel Global

Reinsurance Co., Markel Bermuda, LTD., and Alterra Insurance USA, Inc.—will

respond within thirty days of service. If the insurance companies challenge the

citation and the underlying assumption that they have information on—or

possession of—the judgment debtor’s assets, then the Court will set a date for a

hearing pursuant to Illinois procedure.



Date: February 17, 2021

                                                           ___________________________
                                                            Honorable Iain D. Johnston
                                                           United States District Judge
                                                            Northern District of Illinois
                                                                      Western Division




                                            3
